Citation Nr: 0111607	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1965 to March 1969, appealed that decision to the Board.

The Board notes that the veteran had requested a hearing 
before a local hearing officer at the RO.  He was scheduled 
for a hearing in November 2000, but in October 2000 he 
canceled his hearing request.  There are no other outstanding 
hearing requests of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  The veteran's left ear hearing loss is currently 
productive of no more than Level I hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.85-
4.87, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that the rating 
assigned to his service-connected left ear hearing loss 
disability should be increased.  Specifically, the veteran 
claims that he cannot use the phone on the left side or 
understand when someone whispers to him on the left side.  

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new law have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, including the laws and regulations 
pertinent to his claim.  Additionally, the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, and there is no 
indication that there are relevant treatment records that 
have not yet been obtained by the RO.  Moreover, the veteran 
has been provided with a VA audio examination as recent as 
October 1999.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal, and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

The record reveals that the veteran was initially awarded 
service connection for left ear hearing loss in a December 
1983 rating decision, and assigned a noncompensable rating 
effective October 1983.  In a February 2000 rating decision 
the RO denied the veteran's July 1999 claim to increase that 
rating.  The veteran disagreed with this decision and 
initiated this appeal. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).  
If impaired hearing is service-connected in only one ear, as 
in the present case, the nonservice-connected ear will be 
assigned a designation of Level I, for purposes of applying 
Table VII.  See 38 C.F.R. § 4.85(f).

For exceptional patterns of hearing loss, the provisions of 
38 C.F.R. § 4.86(a) indicate that when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  According to 38 C.F.R. § 4.86(b), when the pure 
tone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  As will be apparent from the evidence 
described below, neither 38 C.F.R. § 4.86(a) nor (b) is 
applicable in this appeal.  

The most recent VA audiological examination of record was 
conducted in October 1999.  That examination revealed pure 
tone thresholds, in decibels, for the left ear as follows:  
20 decibels at 500 Hertz; 20 decibels at 1000 Hertz; 20 
decibels at 2000 Hertz; 30 decibels at 3000 Hertz; and 65 
decibels at 4000 Hertz.  The average pure tone threshold was 
33.75 decibels.  Speech recognition, using the Maryland CNC 
Word List, was 96 percent for the left ear.  The diagnosis 
was bilateral, asymmetric high-frequency sensorineural 
hearing loss.  The examiner indicated that the degree of 
hearing loss for the frequency range from 500 to 4000 Hertz 
in the left ear was mild.  The record contains other medical 
evidence noting hearing loss, although there are no other 
recent audiological studies, which set forth the pure tone 
thresholds for the veteran's left ear hearing.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable evaluation for left ear 
hearing loss is appropriate, and there is no basis for a 
higher evaluation at this time.  As service connection is not 
in effect for right ear hearing loss, the Board notes that in 
order to determine the percentage evaluation from Table VII, 
the non-service connected right ear is assigned a Level I 
designation.  See 38 C.F.R. § 4.85(f).  Moreover, considering 
that the veteran's left ear manifests an average puretone 
threshold of 33.75, (which the Board will consider to be 34), 
and 96 percent of speech discrimination, the left ear meets a 
Level I designation.  Together, two Level I designations 
results in a noncompensable rating, under 38 C.F.R. § 4.85, 
Table VII, and there is no basis for a higher rating.  

The Board has considered the history of the veteran's left 
ear hearing loss disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The 
nature of the original disability has been reviewed, as well 
as the functional impairment which may be attributed to the 
veteran's left ear hearing loss.  However, the veteran's left 
ear hearing loss disability does not warrant a higher 
schedular evaluation.  Should the veteran's left ear hearing 
loss increase in the future, he may file another claim for an 
increased rating for hearing loss, but at the present time 
there is no basis for a compensable evaluation.  See 
38 C.F.R. § 4.1.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, this case does 
not present such a state of balance between the positive 
evidence and negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board notes that there is no indication in the 
record that the schedular criteria are inadequate to evaluate 
the veteran's left ear hearing loss.  In that regard, there 
is no evidence of record that the veteran's left ear hearing 
loss has caused marked interference with employment (that is, 
beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for left ear hearing loss is denied.  



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

